Citation Nr: 0723529	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  00-24 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to February 
1969.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals from a July 2000 rating 
decision of the VA Regional Office (RO) in Cleveland, Ohio 
that denied service connection for a psychiatric disorder, 
claimed as depression.

The case was remanded by a decisions of the Board dated in 
July 2003 and January 2007.


FINDING OF FACT

An acquired psychiatric disorder, including depression, was 
first clinically indicated years after discharge from 
service.


CONCLUSION OF LAW

An acquired psychiatric disorder, claimed as depression, was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107, (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for depression which he 
contends is of service onset for which service connection 
should be granted.

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim of 
entitlement to service connection for depression has been 
accomplished.  As evidenced by the statement of the case and 
the supplemental statements of the case, the appellant has 
been notified of the laws and regulations governing 
entitlement to the benefit sought, and informed of the ways 
in which the current evidence has failed to substantiate the 
claim.

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA, has been met. 38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In letters dated in December 2002, December 2003, 
August 2004, and February 2007, the RO informed the appellant 
of what the evidence had to show to substantiate the claim, 
what medical and other evidence the RO needed from him, what 
information or evidence he could provide in support of the 
claim, and what evidence VA would try to obtain on his 
behalf.  Such notification has fully apprised the appellant 
of the evidence needed to substantiate the claim.  He has 
also been advised to submit relevant evidence or information 
in his possession. 38 C.F.R. § 3.159(b).

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of entitlement to service connection 
for depression.  The veteran is shown to have withdrawn his 
request for a formal hearing in June 2003.  He has been 
afforded several VA examinations over the course of the 
appeal.  Extensive private and VA clinical records have been 
received and associated with the claims folder.  The case was 
remanded for further development in July 2003 and January 
2007 that included a request for a VA examination with a 
medical opinion.  There is no indication from either the 
appellant or his representative that there is outstanding 
evidence that has not been considered.  The Board thus finds 
that further assistance from VA would not aid the veteran in 
substantiating the claim.  Therefore, VA does not have a duty 
to assist that is unmet with respect to the issue on appeal. 
See 38 U.S.C.A. § 5103A (a) (2); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  The claim is ready 
to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be 
evidence of an etiological relationship between a current 
disability and active military service. See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992), citing Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2006).

Factual background and legal analysis

The veteran's service medical records reflect that on 
induction examination in March 1967, he admitted to 
occasional anxiety with nightmares, as well as mild 
stuttering with anxiety.  On service discharge examination 
report dated in February 1969, a notation of occasional 
nervousness with stuttering was recorded.  However, his 
psychiatric status was evaluated as normal on both occasions, 
and no pertinent defect was noted.  There is no evidence of 
any chronic symptomatology during the interim, as service 
medical records do not refer to any symptoms, treatment or 
diagnosis of depression.  

The post service record is silent for a diagnosis of a 
psychiatric disorder until the appellant filed a claim 
disabilities that included depression in January 1998.  
Subsequently received were extensive private clinical records 
dating from 1990 showing occasional references to depression, 
as well a history of a "nervous breakdown" in 1977.  
However, the private medical records dating from 1990 
overwhelmingly show treatment for chronic orthopedic 
disability.  No definitive clinical evidence of depression is 
documented in the record until dysthymic disorder was 
diagnosed on VA examination in March 1998.  Moreover VA 
outpatient clinic notes show that the veteran was seen in 
March 2001 and denied depression, and indicated that his 
interest was seeking service-connected disability. 

The record does reflect that the appellant was afforded a VA 
examination in March 2006 whereupon he provided a history of 
a "nervous breakdown" in the early 1970s while going 
through a divorce.  He related that he was drinking at the 
time and a psychiatrist prescribe an antidepressant.  The 
veteran stated that he stopped taking the medication because 
it did not help him, and related that he had no further 
psychiatric treatment until 2005.  He said that he had been 
depressed since age 28.  Following mental status examination, 
a diagnosis of dysthymia was rendered.  The examiner 
commented that the veteran had a history of depression 
starting right after his military service with decompensation 
lasting for about three weeks for which he was under 
treatment.  The examiner opined that the veteran's depression 
was at least as likely as not caused by or was the result of 
his military service.  

The veteran subsequently underwent a detailed and 
comprehensive VA examination in October 2006 where he was 
afforded extensive psychological testing culminating in a 
diagnosis of adjustment disorder with depression and anxiety 
secondary to chronic pain condition, strained finances, and 
challenging life events.  

The record reflects that there is at least one clinical 
assessment in the record that potentially links the veteran's 
dysthymic disorder to service.  It is well established that 
it is the province of trained health care providers to enter 
conclusions that require medical expertise, such as opinions 
as to diagnosis, causation and etiology. See Jones v. Brown, 
7 Vet. App. 134, 137 (1994).  However, it is the Board's 
responsibility to assess the credibility and weight to be 
given the medical evidence. See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)). See also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993)(the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches.  The 
credibility and weight to be attached to medical opinions are 
within the province of the Board.).  

In this case, while the VA examiner in March 2006 stated that 
the claims folder was reviewed prior to an opinion relating 
depression to service, it is clear that the assessment was 
based on the veteran's own reported history of psychiatric 
decompensation in the early 1970s without more.  The Court of 
Veterans Appeals (Court) has held that a bare conclusion, 
even one reached by a medical professional, is not probative 
without a factual predicate in the record. Miller v. West, 11 
Vet. App. 345, 348 (1998).  A bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional. LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  As noted previously, the 
veteran's psychiatric status was evaluated as normal at 
service discharge and he himself admits that he had the 
"nervous breakdown" years after discharge from active duty.  
The record thus reflects that by his own account, symptoms of 
an acquired psychiatric disorder were not shown until years 
after discharge from active duty.  Therefore, the Board finds 
that the VA examiner's opinion that links depression to 
service is not probative.  As well, although the veteran 
contends that depression is of service onset, as a layperson 
without medical training and expertise, he is not competent 
to provide an opinion on a medical matter. See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Under the circumstances, the Board finds that the 
preponderance of the evidence is against the claim, and 
service connection for depression must be denied. See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2006), see also Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for an acquired psychiatric disorder, 
claimed as depression, is denied. 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


